Citation Nr: 0908724	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for bilateral hallux 
valgus, including as secondary to service-connected 
degenerative disease of the cervical spine.

3.  Entitlement to service connection for a bilateral 
shoulder disability, including as secondary to service-
connected degenerative disease of the cervical spine.

4.  Entitlement to service connection for a thoracic spine 
and lumbar spine disability, including as secondary to 
service-connected degenerative disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas. 

A rating decision dated in March 2004 denied the Veteran's 
claim of entitlement to service connection for bilateral 
hallux valgus.  A May 2005 rating decision granted service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent disability evaluation, 
effective October 21, 2003. 

More recently, an April 2007 rating decision denied the 
Veteran's claims of entitlement to service connection for 
bilateral shoulder disability, and for thoracic spine and 
lumbar spine disability, including as secondary to service-
connected degenerative disease of the cervical spine.

This case was previously before the Board in January 2008 
when it was remanded for additional development and due 
process considerations.  The case has been returned to the 
Board for appellate consideration.

In a statement signed and dated in May 2008, the Veteran 
withdrew the issue of entitlement to service connection for 
bilateral shoulder disability.  However, in a timely 
substantive appeal received in June 2008, the veteran 
reinstated his appeal of that issue.  As such, it is for 
appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
Veteran's pending claims.  So, regrettably, they are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

In June 2008 and October 2008 VA Form 9s (Appeal to Board of 
Veterans' Appeals), the Veteran requested a hearing at the RO 
before a Veterans Law Judge of the Board (also known as a 
Travel Board hearing).  The Board acknowledges that the 
Veteran was provided a hearing before the undersigned 
Veteran's Law Judge in November 2007 on the matters then on 
appeal, and that a transcript of such testimony was 
associated with the Veteran's claims file.  The veteran's 
most recent requests for a Travel Board hearing were made 
subsequent to completion of appeals of the additional issues 
of service connection for bilateral shoulder disability, and 
for thoracic spine and lumbar spine disability, including as 
secondary to service-connected degenerative disease of the 
cervical spine.  As such, the Veteran must be afforded an 
opportunity for another Board hearing before appellate 
consideration of his appeal.  See 38 C.F.R. §§ 20.700, 20.704 
(2008).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.  Notify him of the date, time and 
location of his hearing and place a copy of 
the hearing notice letter in his claims 
file.  If the Veteran fails to appear for 
such a scheduled hearing, or otherwise 
indicates he no longer desires such a 
hearing, such should be documented in the 
record.  

The purpose of this remand is to afford the claimant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




